Case 1:21-cv-20923-JEM Document 10 Entered on FLSD Docket 06/02/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

  AMBER MCGUIRE,

         Plaintiff,                                            CASE NO.: 1:21-cv-20923-JEM


         v.

  GREENSTAR LANDSCAPING, CO., and
  PETER MASI, in his individual capacity.,

        Defendant.
  _________________________________________________/
                      NOTICE OF FILING PROPOSED ORDER
         Pursuant to this Court’s local rules and the Federal Rules of Civil Procedure, Plaintiff

  respectfully submits the attached proposed order.

  Dated: Miami, Florida
         June 2, 2021
                                                       Respectfully submitted,

                                                       DEREK SMITH LAW GROUP, PLLC
                                                       Attorneys for Plaintiff

                                                      /s/________________________
                                                        Lauren Tobin, Esq.
                                                        Florida Bar No. 1024850
                                                        Lauren@dereksmithlaw.com
                                                        701 Brickell Avenue, Suite 1310
                                                        Miami, FL 33131
                                                        Tel: (305) 946-1884
                                                        Fax: (305) 503-6741
                                                        lauren@dereksmithlaw.com
Case 1:21-cv-20923-JEM Document 10 Entered on FLSD Docket 06/02/2021 Page 2 of 2




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on June 2, 2021, a copy of the foregoing is being served on

  all counsel of record identified on the attached Service List.



                                                By:     s/Lauren Tobin, Esq.
                                                        Lauren Tobin, Esq.




                              SERVICE LIST
                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF FLORIDA
      AMBER MCGUIRE V. GREENSTAR LANDSCAPING CO. and PETER E. MASI
                        CASE NO.: 1:21-CV-20923-JEM
